Case 1:19-cv-02331-LLS Document 4 Filed 03/28/19 Page 1 of 12

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Linda Jeon Stewart

 

 

Write the full name of each plaintiff.

-against-
Toni Amber

Toni Bernsten (birth name
Cv bela Clare (pnfessional name)

 

Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.

l*19cv.:02331-UA

(Include case number if one has been
assigned)

(Amen ded )
COMPLAINT

Do you want a jury trial?
XO Yes KKNo

(Frefer nét to go
tp trial | but

am preype
Te if necessarg),

 

 

NOTICE

The public can access electronic court files. For privacy and security reasons, papers filed
with the court should therefore not contain: an individual’s full social security number or full
birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of
an individual’s birth; a minor’s initials; and the last four digits of a financial account number.

See Federal Rule of Civil Procedure 5.2.

 

 

 

Rev. 1/9/17
 

Case 1:19-cv-02331-LLS Document 4 Filed 03/28/19 Page 2 of 12

I. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.

What is the basis for federal-court jurisdiction in your case?
A Federal Question
C1 Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?

Non- par! Ment Lor services fend ered:

 

 

 

B. If you checked Diversity of Citizenship
1. Citizenship of the parties
Of what State is each party a citizen?

The plaintiff , , isa citizen of the State of
(Plaintiff's name)

 

 

(State in which the person resides and intends to remain.)

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If more than one plaintiff is named in the complaint, attach additional pages providing
information for each additional plaintiff.

Page 2
 

Case 1:19-cv-02331-LLS Document 4 Filed 03/28/19 Page 3 of 12

If the defendant is an individual:

The defendant, , is a citizen of the State of
(Defendant’s name)

 

or, if not lawfully admitted for permanent residence in the United States, a citizen or
subject of the foreign state of

 

If the defendant is a corporation:

The defendant, , is incorporated under the laws of

the State of

 

and has its principal place of business in the State of

 

or is incorporated under the laws of (foreign state)

 

and has its principal place of business in

 

lf more than one defendant is named in the complaint, attach additional pages providing
information for each additional defendant.

II. PARTIES

A. Plaintiff Information

Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Linda SZ. Stewart

 

 

 

 

First Name Middle Initial Last Name
55 We |o5©  steef, APL. 5
Street Address 7
New ork MV. (Co2s
. County, City ! State‘ Zip Code
347-143-549 a4 writernyc.2404@aol- Com
Telephone Number Email Address (ff available)

Page 3
 

Case 1:19-cv-02331-LLS Document 4 Filed 03/28/19 Page 4 of 12

B. Defendant Information

To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:

Defendant 2:

Defendant 3:

Toni Amber

First Name Last Name

Movie Ereducer

Current Job Title (or other identifying information)

foo E. 53" street, Apt |0-C

Current Work Address (or other address where defendant may be served)

New. Vark NN. Loo ar

County, City "State! Zip Code

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Page 4
 

Case 1:19-cv-02331-LLS Document 4 Filed 03/28/19 Page 5 of 12

Defendant 4:

 

First Name Last Name

 

Current Job Title (or other identifying information)

 

Current Work Address (or other address where defendant may be served)

 

County, City State Zip Code

Ill. STATEMENT OF CLAIM ;
Place(s) of occurrence: Ni é yw York mer Yo ayed
. {

Date(s) of occurrence: N OV ew ber 20 } / g 84 — Th ly 4/ } Joo oO
FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.

This Case _is about Non “pe ment for
Sey vices ke ndered ‘ (Pletse. SCG 4 ttuched
!  ¢ LM ARAL PENCE List Loy Meare

 
 

 

 

 

 

 

 

 

 

 

 

Page 5
 

Case 1:19-cv-02331-LLS Document 4 Filed 03/28/19 Page 6 of 12

Linda Jean Stewart March 28, 2019
55 W. 105" Street
Apt. 5 Case # 1:19-CV-02331-UA

New York, NY 10025

Email: writernyc2409@aol.com

Seeking payment for services rendered for a feature film, Bird's Eye View, from:

Name: Toni Amber (400 E. 58% Street, Apt. 10-C, New York, NY 10022); (212) 888-7620
Birth Name: Toni Bernstein

Professional Name: Cybela Clare Company: Prism Pictures (formerly Loco Media)

CASE SUMMARY

 

The issue is non-payment for services rendered. I worked with a

producer (Toni Amber, now known professionally as Cybela Clare), for many years
co-producing and shooting a feature film called BIRD'S EYE VIEW.

I was promised payment at various stages of production, but, as of

today, I still have not been paid in full for my work on the movie or even
reimbursed for my expenses, The total due is around $80,000.*

I have an original, signed agreement, I have extensive records and other
documentation as well as credits on the film which all prove I did

the work.

The movie was released in 2009 and continues to be promoted. The producer
in question definitely has the money and always did. Ms. Amber hails from a
very wealthy family in Philadelphia and has inherited half of a $40 million
estate. Her company name is Prism Pictures.

I worked with Toni on the project (originally a television project which tumed into the
feature film, BIRD'S EYE VIEW), from 1990 to 2000. For the better part of a decade,

I worked part time as the Associate Producer, Production Manager, and one of the main
Directors of Photography on the film. It was finally completed and opened at the

Roxy Theater in Philadelphia in the fall of 2009. Since then, she has been promoting
and selling the movie via YouTube, Facebook, on her IMDB page, on Amazon.com
and other places on the Internet.**

 

I stopped working on the movie on a regular basis in 2000, so I understand there
may be a problem with a statute of limitations (6 years?). However, I did attend
the Philadelphia Independent Film Festival (which screened BIRD'S EYE VIEW)
in 2010 to help promote the movie as well has having a marketing meeting with
Toni Amber in December of 2013, Perhaps these events will re-set the clock?

Also, I was hoping because the movie took so long to finish, and is currently being promoted
sold, that this might cancel out the time limit.
Case 1:19-cv-02331-LLS Document 4 Filed 03/28/19 Page 7 of 12

.m

~2- STEWART
(Case # 1:19-C V-02331-UA)

Toni paid me some small fees over the years in regards to work I did on this movie
(acknowledgment that she owes me the money?)

Also, in January of 2017 she unsuccessfully tried to get my brother, David Stewart, a songwriter,
to do some work for her in regards to a television project she claimed would be making a lot of
money and said that she could “start paying your sister”.

* Total due: Exact amount is $82,922.15 for labor and expenses.

**Besides my work on Bird’s Eye View, video segments I shot, co-produced, and help edit are
being used in other projects that Toni Amber has sold or is currently promoting and selling
(Over the Top: Cybela Clare’s Jungle Book and E,T.s Among Us),
8.

9.

Case 1:19-cv-02331-LLS Document 4 Filed 03/28/19 Page 8 of 12

 

-3- STEWART

EVIDENCE LIST (case# (:(4-CV- 0233) -UA )

. Bird’s Eye View online screener (2012) which has my credits at the end.

(Older screeners and trailers are also available which have my credits also.)

Photos of my movie credits at screening at the Roxy Theater in Philadelphia in 2009.

Recent email exchange (late 2018) between me and Toni Amber regarding my request to get paid.
Screen shots of movie being sold and promoted online.

Copies of checks (partial payments).

Past requests for payment and reimbursements for expenses and Toni’s response. Detailed bills.
Other people not paid by Toni. (Emails).

Toni’s call to my brother David on 1/26/2017.

Letter to Kristen Trojel of Allied Entertainment (1999)--missed opportunity.

10. Film production stills (2000).

11. P.R. photo.

12. Original letter to Toni (1989), org! AW

af agree mer

OTHER EVIDENCE:

* Production records

* Editing notebooks

* Appointment books (1989 — 2000)

* Actors releases

* Hi-8 footage of scenes from television show pilot which

became the feature film, Bird’s Eye View

* Business cards (Loco Media, original name of Toni’s company)
 

Case 1:19-cv-02331-LLS Document 4 Filed 03/28/19 Page 9 of 12

 

 

 

 

 

 

 

 

 

 

INJURIES:

If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

 

 

 

 

 

IV. RELIEF

State briefly what money damages or other relief you want the court to order.

Lin SeeKing pas meant fay. Wages rt earned whtek
ota! $74, 360, plus persona ¢ Lxpeitses (Such 4s plone
culls and Hranspoctiton Whice rE tie never redmlearsed
doe (43, 06d. Is). Tete amasut outed! #32) 4121S. Ke am
by . £4 0 to Cympensate for
the unusually eng wart Time jnvaled plus interest”

Om the out standing bill

Page 6
 

Case 1:19-cv-02331-LLS Document 4 Filed 03/28/19 Page 10 of 12

V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.

Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to

proceed without prepayment of fees, each plaintiff —- IFP application.
Mord aS, Aol c Zk fo Set

 

 

 

 

 

 

 

Dated “Plaintiff's Signature”
Linda S- stewart
First Name rn Initial Last Name
SE W. [o5™ Street ARLE
Street Address
Mew York Mey. [d0as
County, City I State ‘ Zip Code
247-743 ~5 F2a4 writernyc Af0IO aol.com
Telephone Number Email Address (# available)

I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
Yes CINo

If you do consent to receive documents electronically, submit the completed form with your
complaint. If you do not consent, please do not attach the form.

Page 7
 

   

 

Case 1:19-cv-02331-LLS Document 4 Filed 03/28/19 Page 11 of 12

__ 2 42/

CONSENT TO ELECTRONIC SERVICE

I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

1. Ihave regular access to my e-mail account and to the internet and will check regularly for
Notices of Electronic Filing;

2. Ihave established a PACER account;

3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
copies of case filings, including motions, decisions, orders, and other documents;

4. J will promptly notify the Court if there is any change in my personal data, such as name,
wastey ess, or e- -mail address, or if I wish to cancel this consent to electronic service;

5. J, understand that I must regularly review the docket sheet of my case so that I do not miss a
3 Ms ae
eA Hf

’ additional cases in which I would like to receive electronic service of notices of documents, I
must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:

Note: This consent will apply to all cases that you have filed in this court, so please list all of
your pending and terminated cases. For each case, include the case name and docket number
(for example, John Doe v. New City, 10-CV-01234).

 

 

otewart, Linda, ZT.

Name (Last, First, MI)

55 W. lost st MS Naw Yk, Ye Joos

Address City State Zip Code

247-7 ¥3 - 549 QY Wier nyc. a¥oq@aol-com

Telephone Number E-mail Address
NM atch AS, Aol q A am

 

Date Signature
Return completed form to: m 28 tere
=
Pro Se Intake Unit (Room 20€:. |
500 Pearl Street 4 |
(

New York, NY 10007 me a

 
 

Case 1:19-cv-02331-LLS Document 4 Filed 03/28/19 Page 12 of 12

United States District Court
Southern District of New York

     

 

on

 

Pro Se (Nonprisoner) Consent to Receive Documents Electronically

Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

1. Sign up for a PACER login and password by contacting PACER? at
www.pacer.uscourts.gov or 1-800-676-6856;

2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail.? Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.

IMPORTANT NOTICE

Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court's
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

1. You will no longer receive documents in the mail;

2. Ifyou do not view and download your documents during your “free look” and
within 15 days of when the court sends the e-mail notice, you will be charged for
looking at the documents;

3. This service does not allow you to electronically file your documents;

4. It will be your duty to regularly review the docket sheet of the case.?

 

1 Public Access to Court Electronic Records (PACER) (www. acer, uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.

2 You must review the Court's actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3

3 The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.

500 PEARL STREET | NEW YORK, NY 10007
300 QUARROPAS STREET | WHITE PLAINS, NY 10601

PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
